Citation Nr: 0511066	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  98-18 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
residuals of injury to the distal phalanx of the right index 
finger.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a ganglion cystectomy of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, which assigned 
initial noncompensable ratings for the residuals of the right 
index finger injury and the residuals of a ganglion 
cystectomy of the right wrist, after granting service 
connection for each disability.  That rating decision also 
denied entitlement to a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities.  
Thereafter, in an October 2000 rating decision, the RO 
increased the ratings for residuals of the right index finger 
injury and the rating for the residuals of a ganglion 
cystectomy of the right wrist to 10 percent each, both of 
which were made effective the date of the original claim for 
service connection.

The Board notes that while the issue of entitlement to a 10 
percent evaluation based on multiple noncompensable service-
connected disabilities was included in the veteran's appeal, 
it has been rendered moot as a result of the grant of 10 
percent evaluations from the effective date of service 
connection..


FINDINGS OF FACT

1.  The residuals of injury to the distal phalanx of the 
right index finger are manifested by pain at the tip of the 
finger and slight shortening, but the distal joint has not 
been amputated and there is no significant functional 
impairment of the finger.  

2.  The veteran's ganglion cystectomy of his right wrist is 
manifested by limitation of motion of the wrist.




CONCLUSIONS OF LAW

1.  The residuals of an injury to the distal phalanx of the 
right index finger warrant no more than the currently 
assigned evaluation of 10 percent.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5153, 5225, 5229 (2004); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2004).

2.  The veteran's ganglion cystectomy of his right wrist 
warrants no more than the currently assigned 10 percent 
rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2002); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5214, 5215 (2004); 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are not applicable to initial evaluation 
issues such as the issues currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through the September 2003 
supplemental statement of the case and letters dated in March 
2001 and November 2004 from the RO, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although VA did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence or 
information.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to these 
claims.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

Service medical records from August 1965 note that the 
veteran sustained a laceration of the second right finger, 
through the fingernail.  The laceration was sutured and over 
the next month it appeared to be healing well.  Service 
medical records from October and November 1966 note that the 
veteran had a recurrent ganglion cyst of his right wrist.  
The cyst was removed and a short arm cast was applied.  The 
separation examination disclosed a 1.5 inch surgical scar on 
the right wrist.  

An October 1997 VA examination report notes that the veteran 
had a 2 cm horizontal scar at the dorsal wrist crease.  There 
was no palpable residual ganglion.  The veteran's wrist 
displayed full range of motion with 30 degrees of dorsal 
extension, 35 degrees of palmar flexion and normal radial and 
ulnar deviation.  There was no palpable bony abnormality.  
There was a slight loss of the pulp of the distal phalanx of 
the index finger.  The veteran also complained of some loss 
of sensitivity of the distal tip of the finger.  The veteran 
displayed good functioning of the digit with full range of 
motion and excellent grip strength.  The diagnoses were 
ganglion cyst removal of the right wrist, now with no 
residual ganglion cyst and a normal clinical evaluation 
except with regard to the scar, and remote injury to the 
distal phalanx of the right index finger, now with some loss 
of sensation distally and some loss of substance but with 
good functional result.

VA progress notes from February 1998 note that the veteran 
was seen for complaints of right index finger pain.  Upon 
examination the finger was not swollen and it displayed good 
range of motion.  

A March 1998 VA progress note states that the veteran was 
seen for pain in his right second digit and wrist.  There was 
mild swelling of the finger.  Muscle strength was 4/5.  The 
right index finger was intermittently numb.  The impression 
was carpal tunnel syndrome.  

An August 1998 VA progress note states that the veteran was 
seen for complaints of right wrist pain, secondary to old 
trauma.  Upon examination there was no swelling.  The wrist 
was tender over the flexor tendons.  Range of motion was good 
but painful.  The impression was right wrist pain.

The report of a January 2000 VA examination of the veteran's 
right hand notes the veteran's complaints of pain in his 
right index finger that caused difficulty working on a 
computer and holding a pen.  The veteran denied numbness but 
said that he had pain when holding something for too long or 
when hitting the finger against something.  The veteran also 
stated that the skin often gets torn away from the nail.  
Examination revealed that the tip of the right index finger 
was tender with palpation.  The skin under the nail had an 
area of detachment below the nail.  There was no numbness.  
The right index finger from the proximal interphalangeal 
joint to the fingertip measured 1.75 inches, compared to 2.0 
inches for the left index finger.  The diagnosis was status 
post-traumatic laceration of the right index finger with 
residual shortening and pain.

The report of a January 2000 peripheral nerves examination 
notes that the veteran reported a history of recurrent, 
severe pain, numbness and weakness of the right hand.  The 
physical examination disclosed a scar above the right wrist 
on the dorsum of the hand.  The scar was well healed but 
tender.  On strength testing, right hand grip strength and 
right hand finger flexion were 4/5.  Wrist extension was 
painful and limited.  Mild atrophy was present.  Decreased 
pinprick and light touch sensation was present, mostly in the 
distribution of the right median nerve.  The distal phalanx 
of the right index finger was also noted to be tender.  The 
diagnoses were carpal tunnel syndrome and post-traumatic 
neuralgia secondary to right hand injury. 

According to a July 2004 VA examination report, the veteran 
complained that the nailbed of his right second digit tends 
to separate from the tip and causes him considerable pain.  
The veteran also complained of pain across the region of the 
right wrist and of difficulty with dorsiflexion of the wrist.  
The veteran is right handed.  Upon examination the right 
wrist showed dorsiflexion of 40 degrees, palmar flexion of 50 
degrees, radial deviation of 20 degrees, and ulnar deviation 
of 45 degrees.  There was some tenderness to palpation across 
the dorsum of the wrist.  There was a 3 cm horizontal scar, 
which was nontender and nonadherent, but slightly pigmented.  
There was no swelling, effusion or erythema along the right 
wrist.  With regard to the right second digit, the tip had a 
slight callus formation, but otherwise appeared to be healed.  
There was a small separation from the nailbed.  The tip was 
tender.  The distance measured from the proximal transverse 
crease of the palm to the fingertip was 10 cm on the right 
and 10.5 cm on the left.  There was 30 degrees of joint 
flexion at the proximal interphalangeal joint.  There were no 
limitations in the ranges of motion for the other digits of 
the right hand.  There was no abnormality in the gap between 
the tip of the thumb and remaining digits.  Motor strength 
was slightly diminished on the right hand grasp as compared 
to the left.  Finger abductors and adductors were also 
slightly diminished in strength.  X-ray studies of the right 
wrist and right index finger showed bony alignment and 
articular spaces to be anatomic.  A post-traumatic exostosis 
was seen at the first metacarpal bone.  There was also acro-
osteolysis of the index finger likely related to the known 
prior trauma..  The impression was status post right 
fingertip laceration, repair with residual pain and 
shortening of the right hand second digit, and status post 
right wrist dorsum ganglion cyst removal. 

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Amputation of the index finger of the major hand through the 
middle phalanx or at the distal joint warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5153.

Limitation of motion or ankylosis of the index finger of the 
major hand warrants a maximum evaluation of 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5225 and 5229.

A 10 percent evaluation is authorized for limitation of 
motion of the major wrist if dorsiflexion is less than 15 
degrees or palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Evaluations in excess of 10 percent are authorized for 
ankylosis of the major wrist.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar. 

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004). 

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
§ 4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).

Notes following Diagnostic Code 7802 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating scars.  The revised 
rating criteria would not produce retroactive effects since 
the revised provisions affect only entitlement to prospective 
benefits.  Therefore, VA must apply the new provisions from 
their effective date.  

I.  Residuals of injury to the distal phalanx of right index 
finger

The veteran contends that his residuals of an injury to the 
distal phalanx of the right index finger are more severe than 
the current rating reflects.

The veteran is currently in receipt of a 10 percent rating, 
the maximum schedular rating, under Diagnostic Code 5229, for 
limitation of motion of an individual digit.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229.  Therefore, the Board has 
considered whether warrants a higher or additional rating 
under any other diagnostic code.

The veteran has reported occasional numbness of the tip of 
the finger, but the etiology of this numbness is not clear 
nor is it clear that the veteran continues to experience 
this.  In any event, there is no schedular basis for 
assigning a compensable evaluation for numbness of the tip of 
an index finger.  The medical evidence shows that the 
disability is manifested by pain at the tip of the finger and 
slight shortening.  The distal joint was not amputated.  
Therefore, the disability does not warrant a compensable 
evaluation under Diagnostic Code 5153.  The pain or 
tenderness at the tip of the index finger is contemplated by 
the assigned evaluation of 10 percent.  The objective 
evidence does not show that the veteran has any other symptom 
or functional impairment warranting more than the assigned 
evaluation of 10 percent.  

Accordingly, the Board concludes that the disability is 
appropriately rated as 10 percent disabling.  



II.  Residuals of a ganglion cystectomy of the right wrist

For this disability the veteran is currently in receipt of a 
10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5215 and 38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
medical evidence of record shows that the veteran has 
consistently complained of pain in his wrist.  In addition, 
he has limitation of motion of the wrist; however, the 
currently assigned evaluation of 10 percent contemplates the 
documented limitation of motion.  The medical evidence 
clearly demonstrates that the wrist is not ankylosed.  
Therefore, a higher evaluation under Diagnostic Code 5214 is 
not warranted.  

The veteran has a 3cm horizontal scar at the dorsal wrist 
crease.  While the scar was noted to be tender on the 
peripheral nerves examination in January 2000, no tenderness 
of the scar was found on the VA examination in July 2004, nor 
does any of the other medical evidence show that the scar is 
tender.  Therefore, the Board concludes that the 
preponderance of the evidence establishes that the scar is 
not tender.  None of the medical evidence shows that the scar 
is unstable, adherent, or productive of ulceration.  

Accordingly, the Board concludes that the residuals of 
ganglion cystectomy of the right wrist are properly evaluated 
as 10 percent disabling.



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of injury to the distal phalanx of the right index 
finger is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a ganglion cystectomy of the right wrist is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


